DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 9/27/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language of “arranged to allow” and “arranged to resist”. Applicant’s arguments filed on 9/27/21 have been fully considered but are found not persuasive. Applicant argues that Hansen does not disclose its elastic scraping member resisting when moved in the second axial direction. However, it is noted that the claims are broad enough to read on e.g. cleaning different tubes, or different ends of a tube with different contaminants/dimensions (also note effects of suction resisting cleaning wand withdrawal, e.g. US 8684022). It is additionally noted that bristled/elastic members, even in the same tube aperture, are known to provide allowing/resisting forces as claimed, to some degree, to form a swept profile (as shown in fig 2 of the application, but to a lesser degree (as it does not appear to be a recognized or exploited effect in e.g. Hansen or Cantel)) (see also US20140249472A1, [0134], discussing actual effect of swept shape). Examiner respectfully suggests clarifying the structure of cleaning device and the details of operation/deformation, e.g. for multipole devices specifically. 

Status of the Application
	Claim(s) 1-35 is/are pending.
	Claim(s) 1-26 is/are rejected.
	Claim(s) 27-35 is/are withdrawn.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1-10, 12, 14-26 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hansen (US 20100163074 A1).
	Regarding claim 1, Hansen teaches a cleaning device for cleaning 
	at least one substantially longitudinal cleaning section (see e.g. fig 7: 2); 
	at least one handling section (see left part of 1) extending axially from the at least one cleaning section; and 
	at least one direction section extending axially from the at least one cleaning section (see fig 7), wherein the at least one cleaning section has a larger cross section than the at least one handling section (see fig 7), and wherein the at least one direction section is arranged to allow a longitudinal movement of the cleaning device in a first axial direction and arranged to resist a longitudinal movement of the cleaning device in a second, opposite axial direction (note allowing and resisting movement is property of the element being cleaned/residues/etc, and directional changes are sufficiently broad to read on different parts of device(s), at different times, and/or encompassing natural result of scraping with elastic cleaning element that deforms (presumably to form a swept profile), 10, [0041,83]). 
	Hansen fails to explicitly disclose cleaning multiple elongate electrodes of an ion optical multipole device.
	However, it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647, and MPEP 2114. Similarly, it is noted that the limitation regarding its allowing and/or resisting longitudinal movement also encompasses an intended use, under the broadest reasonable interpretation of the claim. 

	Regarding claim 2, Hansen teaches at least one cleaning section has a substantially polygonal cross-sectional shape, such as square, hexagonal or octagonal (see rectangular shape in Hansen, fig 7: 2).
	Regarding claim 3, Hansen teaches at least one cleaning section has a substantially circular cross-sectional shape (see Hansen, [0082]). Note also the obviousness of adjusting the shape of the cross section to match the shape of the instrument channel (see [0041]).
	Regarding claim 4, Hansen fails to explicitly disclose at least one cleaning section has a substantially elliptical cross-sectional shape. However, Hansen teaches the shape of the cleaning section In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	Regarding claim 5, Hansen in an alternate embodiment teaches at least two cleaning sections (see Hansen, fig 8: 2, 3), wherein two cleaning sections have different cross-sectional shapes and/or different cross-sectional dimensions (see fig 8, [0084]). Hansen teaches using different dimension sections to utilize different cleaning materials and compression characteristics to improve cleaning efficacy (see [0084]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Hansen to try to enable improved cleaning characteristics of the system of the prior art, in the manner taught by the alternate embodiment of Hansen. 
	Regarding claim 6, Hansen teaches at least two cleaning sections (see Hansen, fig 7: 2), wherein two cleaning sections have identical cross-sectional shapes and/or cross-sectional dimensions (see [0084]).
	Regarding claim 7, Hansen teaches two or more cleaning sections (see Hansen, fig 7: 2) separated by at least one spacing section (see portions of 9 between 2), wherein the at least one spacing section has a smaller cross section than the cleaning sections (see fig 7).
	Regarding claim 8, Hansen teaches at least one cleaning section comprises a series of cleaning elements protruding from a body (see Hansen, fig 6,7, cleaning element, 2, protruding from threads, 8).
	Regarding claim 9, Hansen teaches the cleaning elements comprise cleaning flanges (see Hansen, fig 7: 10, having flange shape).
	Regarding claim 10, Hansen teaches at least some cleaning flanges protrude from the body substantially perpendicularly (see Hansen, fig 7: 10).
	Regarding claim 12, Hansen teaches at least some cleaning flanges are substantially planar (see Hansen, fig 7: 10).
	Regarding claim 14, Hansen teaches at least one cleaning section is arranged to be compressible (see Hansen, [0084]).
	Regarding claim 15, Hansen teaches at least one cleaning section is capable of absorbing and releasing a cleaning liquid (see Hansen, claim 8).
Regarding claim 16, Hansen teaches at least one cleaning section comprises cellulose, natural or artificial sponge (see Hansen, [0037]), leather and/or cloth.
	Regarding claim 17, Hansen teaches three cleaning sections separated by spacing sections (see Hansen, fig 7: 2, separated by sections of 9, note [0037]).
	Regarding claim 18, Hansen teaches the direction section comprises at least one flexible element protruding from the body (see e.g. Hansen, fig 7: 2) and at least one blocking element (e.g. fig 9: 12, alternately see fig 7: 3) arranged adjacent the flexible element for blocking any bending of the flexible element in the direction of the blocking element (see 12, blocking motion into directions towards 12, [0085]).
	Regarding claim 19, Hansen teaches the flexible element comprises a flange (see e.g. Hansen, fig 7: 10 and/or 2) having a larger cross section than the blocking element (see fig 7, 9: 11,12).
	Regarding claim 20, Hansen may fail to explicitly disclose the at least one handling section is substantially longer than the cleaning sections combined. However, Hansen teaches adjusting dimensions of the cleaning portion based on instrument dimensions and operator hand ergonomics (see Hansen, [0074]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to adjust the relative lengths of the cleaning and holding sections as a routine skill in the art for a given instrument. It has been held that it would have been obvious to a person having ordinary skill in the art to change the size and/or proportion as a matter of design choice. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	Regarding claim 21, Hansen teaches the handling section comprises a substantially stiff rod (see Hansen, [0041]).
	Regarding claim 22, Hansen teaches the handling section comprises a substantially flexible element, such as a cord or rope (see Hansen, elastic material, [0041]).
	Regarding claim 23, Hansen teaches two handling sections (e.g. left and right of 9 on Hansen, fig 7, under 3). It is unclear wherein one handling section at one end of the cleaning sections is at least five times as long as the other handling section at the opposite end of the one or more cleaning sections, preferably at least ten times as long. However, Hansen teaches adjusting dimensions of the cleaning portion based on instrument dimensions and operator hand ergonomics (see Hansen, [0074]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to adjust the relative lengths of the cleaning and holding section lengths as a routine skill in the art for a given instrument. It has been held that it would have been obvious to a person having ordinary skill In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	Regarding claim 24, the combined teaching of Hansen fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious for similar reasons as claim 20 above. Therefore, it would have been obvious to adjust the length of the handling and cleaning sections, including a configuration where at least one handling section has a length exceeding the length of the electrodes to be cleaned.
	Regarding claim 25, the combined teaching of Hansen teaches at least one cleaning section has a cross- section exceeding the inscribed diameter of the electrodes to be cleaned (see Hansen, [0027]).
	Regarding claim 26, the combined teaching of Hansen teaches a method of cleaning electrodes of an ion optical multipole device, the method comprising the use of a cleaning device according to claim 1 (see Hansen, abstract).

Claim(s) 11, 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hansen, as applied to claim 1 above, and further in view of Cantel (DE 202016005151 U1).
	Regarding claim 11, the combined teaching of Hansen fails to explicitly disclose at least some cleaning flanges protrude from the body at an acute angle. However, Cantel provides a system to use angled flanges (see Cantel, fig 1: 2) to provide more effective cleaning and prevents getting stuck in a channel (see Cantel, [0003,08]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Cantel in the system of flanges of the combined prior art, because a skilled artisan would have been motivated to look for ways to improve effectiveness of the cleaning and prevent problems with being stuck in the device, in the manner taught by Cantel. 
	Regarding claim 13, the combined teaching of Hansen fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Cantel, for similar reasons as claim 11 above. Therefore, the combined teaching of Hansen and Cantel teaches at least some cleaning flanges are curved (see Cantel, fig 1:2; also note during compression the flanges curve and change shapes, see e.g. [0010], Hansen, [0027]).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881